Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua B. Aronson on May 13, 2021.

Applicant approved for a cancellation of claim 4, and

For claim 18, change limitation “The organic light emitting diode of claim 4” to -- The organic light emitting diode of claim 1--.

For claim 1, change last line “electron transport layer is arranged nearer to the cathode electrode layer.” to -- electron transport layer is arranged nearer to the cathode electrode layer;
wherein the organic light emitting diode further comprises an electron injection layer, wherein the electron injection layer comprises a metal compound; and wherein the electron injection layer is sandwiched between the electron transport layer stack and the cathode electrode layer. --.

  

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application EP14175816.9 on 07/04/2014. 

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 8/20/2018 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-3 and 5-20 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 1, Spindle et al. (U.S. Pub No. 2008/0032123) teaches an Organic light emitting diode 10 (specially refer figure 1 and relate texts) comprising: 
- at least one anode electrode 30; 
- at least one emission layer 50, wherein the emission layer comprises at least one emitter dopant that emits visible light at operation of the OLE
- an electron transport layer stack  of at least two electron transport layers 52/55, and 
- at least one cathode electrode layer 90; wherein the electron transport layer stack 52/55 is arranged between the emission layer 50 and the cathode electrode layer 90, the first electron transport layer is in direct contact with the second electron transport layer, and wherein the first electron transport layer 52 is arranged nearer to the emission layer 50 and the second electron transport layer 55 is arranged nearer to the cathode electrode layer 90; wherein the organic light emitting diode further comprises an electron injection layer 60, wherein the electron injection layer comprises a metal compound; and wherein the electron injection layer 60 is sandwiched between the electron transport layer stack 52/55 and the cathode electrode layer 90

Regarding claim 1, Hamada (U.S. Pub  No. 2011/0278558) an Organic light emitting diode 100 (specially refer figure 1 and relate texts) comprising: 
- at least one anode electrode 110; 
- at least one emission layer 140, wherein the emission layer comprises at least one emitter dopant that emits visible light at operation of the OLE
- an electron transport layer stack of at least two electron transport layers 145/150, and 
- at least one cathode electrode layer160 [0094]; wherein the electron transport layer stack is arranged between the emission layer 140 and the cathode electrode layer 160, the first electron 
wherein the organic light emitting diode further comprises an electron injection layer 155, wherein the electron injection layer comprises a metal compound; and wherein the electron injection layer is sandwiched between the electron transport layer stack 145/150 and the cathode electrode layer .
 
 	Spindle et al. (U.S. Pub No. 2008/0032123) and Hamada (U.S. Pub No. 2011/0278558), taken individually or in combination, do not teach the claimed an Organic light emitting diode having the following feature(s): a) the first electron transport layer    among other limitations as claimed  in independent claim 1.
The remaining claims 2-3 and 5-20 inherit the allowable subject matter of claim 1 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819